SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CALENDAR OF CORPORATE EVENTS 01/31/2014 CALENDAR OF CORPORATE EVENTS Company Name Braskem S.A. Central Office Address Rua Eteno, 1561, Pólo Petroquímico de Camaçari, Camaçari-BA. CEP 42810-000 Website www.braskem.com.br Chief Financial Officer (CFO) Name: Mario Augusto da Silva E-mail: braskem-ri@braskem.com.br Phone: +55 11 3576-9735 / +55 11 3576-9531 Fax: +55 11 3576-9532 Responsible for Investor Relations Area Name: Roberta Pimphari Varella E-mail: braskem-ri@braskem.com.br Phone: +55 11 3576-9531 Fax: +55 11 3576-9532 Publications (and locality) in which its corporate documents are published Diário Oficial do Estado da Bahia (BA) Jornal A Tarde (BA) Annual Financial Statement and Consolidated Financial Statement, when applicable, as of 12/31/2013 EVENT DATE Accessible to Shareholders 02.13.2014 Publication 02.20.2014 Submission to BM&FBOVESPA 02.13.2014 Standardized Financial Statement (DFP), as of 12/31/2013 EVENT DATE Submission to BM&FBOVESPA 02.13.2014 Annual Financial Statement, in 20F Form, as of 12/31/2013 EVENT DATE Submission to BM&FBOVESPA 04.30.2014 Reference Form, as of 12/31/2014 EVENT DATE Submission to BM&FBOVESPA 05.30.2014 Quarterly Financial Statements – ITR EVENT – Submission to BM&FBOVESPA DATE Referring to 1 st quarter of 2014 05.08.2014 Referring to 2 nd quarter of 2014 08.07.2014 Referring to 3 rd quarter of 2014 11.06.2014 1 Quarterly Financial Statements – ITR (in English) EVENT – Submission to BM&FBOVESPA DATE Referring to 4 th quarter of 2013 02.14.2014 Referring to 1 st quarter of 2014 05.09.2014 Referring to 2 nd quarter of 2014 08.08.2014 Referring to 3 rd quarter of 2014 11.07.2014 Conference Calls (Optional) EVENT DATE 2013 National and International Conference Call 02.14.2014 1 st Quarter of 2014 National and International Conference Call 05.09.2014 2 nd Quarter of 2014 National and International Conference Call 08.08.2014 3 rd Quarter of 2014 National and International Conference Call 11.07.2014 Public Meetings with Analysts EVENT DATE Public Meeting with Analysts in São Paulo - SP / 2013 Results 08h30 a.m. (Brasília Time) Hotel Hilton São Paulo Morumbi - Av. das Nações Unidas, 12901 02.18.2014 Public Meeting with Analysts in Rio de Janeiro - RJ / 2013 Results 08h30 a.m. (Brasília Time) Hotel JW Marriott - Av. Atlantica, 2600 - Copacabana 02.21.2014 Annual Shareholders’ Meeting EVENT DATE Publication of the Call Notice 02.22.2014 02.25.2014 02.26.2014 Submission of the Call Notice to BM&FBOVESPA 02.24.2014 Submission of the Management Proposal to BM&FBOVESPA 02.24.2014 Annual Shareholders’ Meeting 03.26.2014 Submission of the Minutes of the Annual Shareholders’ Meeting to BM&FBOVESPA 03.26.2014 Board of Directors’ Meetings (already scheduled) EVENT DATE Referring to Fiscal Year 2013 02.12.2014 Submission to BM&FBOVESPA 02.12.2014 Referring to 1 st quarter of 2014 05.07.2014 Submission to BM&FBOVESPA 05.07.2014 Referring to 2 nd quarter of 2014 08.06.2014 Submission to BM&FBOVESPA 08.06.2014 Referring to 3 rd quarter of 2014 11.05.2014 Submission to BM&FBOVESPA 11.05.2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 31 , 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
